United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2727
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *    Appeal from the United States
                                          *    District Court for the
      v.                                  *    Northern District of Iowa.
                                          *
Earl Edward McDanniel,                    *         [UNPUBLISHED]
                                          *
             Appellant,                   *
                                     ___________

                            Submitted: July 5, 2001
                                Filed: July 11, 2001
                                    ___________

Before LOKEN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Earl Edward McDanniel pleaded guilty to possessing a firearm and ammunition
in violation of 18 U.S.C. § 922(g)(1); he subsequently pleaded guilty to one count of
violating 18 U.S.C. § 751(a) based upon his one-week escape from custody prior to
sentencing. At sentencing, the district court1 imposed a two-level obstruction-of-justice
adjustment based on the escape; denied a three-level acceptance-of-responsibility
reduction; overruled McDanniel’s objection to treating his three prior forgery sentences


      1
       The HONORABLE MICHAEL J. MELLOY, United States District Judge for
the Northern District of Iowa.
as unrelated; and imposed concurrent sentences of 78 months in prison on the firearm
charge and 60 months on the escape charge, and three years supervised release.

      On appeal, counsel filed a brief and moved to withdraw pursuant to Anders v.
California, 386 U.S. 738 (1967), challenging the district court’s rulings on McDanniel’s
criminal history and on the acceptance-of-responsibility reduction. We conclude the
district court did not err in treating McDanniel’s prior forgery sentences as unrelated,
because each was separated by an intervening arrest. See U.S.S.G. § 4A1.2(a)(2) &
comment. (n.3). The district court also did not err in concluding that McDanniel’s case
was not so extraordinary as to warrant both an acceptance-of-responsibility reduction
and an obstruction-of-justice enhancement. See United States v. Honken, 184 F.3d
961, 970 (8th Cir.), cert. denied, 528 U.S. 1056 (1999).
       In a pro se supplemental brief, McDanniel argues that statements he made at the
plea hearing denying his ownership of certain firearms indicated his plea was not
knowing and voluntary. However, McDanniel’s plea-hearing statements that he
possessed the firearm and ammunition described in the indictment, and that he had been
convicted previously of a felony, established an adequate factual basis for his plea. See
18 U.S.C. § 922(g)(1); United States v. Marks, 38 F.3d 1009, 1012-13 (8th Cir. 1994),
cert. denied, 514 U.S. 1067 (1995).

      Having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we
find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s motion to
withdraw, deny McDanniel’s request for new counsel, and affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                           -2-